Name: 79/864/EEC: Commission Decision of 3 October 1979 authorizing Ireland not to apply Community treatment to undergarments, knitted or crocheted, not elastic or rubberized, women's, girls'and infants'(other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres, falling within subheading ex 60.04 B IV of the Common Customs Tariff (NIMEXE codes 60.04-51, 53, 81, 83) (category 25), originating in Brazil and in free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-10-23

 Avis juridique important|31979D086479/864/EEC: Commission Decision of 3 October 1979 authorizing Ireland not to apply Community treatment to undergarments, knitted or crocheted, not elastic or rubberized, women's, girls'and infants'(other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres, falling within subheading ex 60.04 B IV of the Common Customs Tariff (NIMEXE codes 60.04-51, 53, 81, 83) (category 25), originating in Brazil and in free circulation in the other Member States (Only the English text is authentic) Official Journal L 265 , 23/10/1979 P. 0019 - 0020****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 3 OCTOBER 1979 AUTHORIZING IRELAND NOT TO APPLY COMMUNITY TREATMENT TO UNDERGARMENTS , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED ; WOMEN ' S , GIRLS ' AND INFANTS ' ( OTHER THAN BABIES ' ) KNITTED OR CROCHETED PYJAMAS AND NIGHT DRESSES , OF COTTON OR SYNTHETIC FIBRES , FALLING WITHIN SUBHEADING EX 60.04 B IV OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 60.04-51 , 53 , 81 , 83 ) ( CATEGORY 25 ), ORIGINATING IN BRAZIL AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/864/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 25 SEPTEMBER 1979 BY THE IRISH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO UNDERGARMENTS , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED ; WOMEN ' S , GIRLS ' AND INFANTS ' ( OTHER THAN BABIES ' ) KNITTED OR CROCHETED PYJAMAS AND NIGHT DRESSES , OF COTTON OR SYNTHETIC FIBRES , FALLING WITHIN SUBHEADING EX 60.04 B IV OF THE COMMON CUSTOMS TARIFF ) ( NIMEXE CODES 60.04-51 , 53 , 81 , 83 ) ( CATEGORY 25 ), ORIGINATING IN BRAZIL AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN BRAZIL IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS UNDER THAT AGREEMENT BRAZIL HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY UP TO THE AMOUNT OF CERTAIN CEILINGS ALLOCATED AMONG THE MEMBER STATES ; WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THESE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS , ALTHOUGH THE IMPORTS WHICH GAVE RISE TO THE APPLICATION SUBMITTED WOULD APPEAR TO BE AN ISOLATED OPERATION , THEY ARE NEVERTHELESS LIKELY , IN VIEW OF THEIR SUBSTANTIAL VOLUME , TO AGGRAVATE THESE DIFFICULTIES AND TO CALL INTO QUESTION THE OBJECTIVE SOUGHT BY THE COMMERCIAL MEASURES CONCERNED ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED TO ITS ENTIRE AMOUNT BY SUCH AN AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN BRAZIL AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 16 SEPTEMBER 1979 ; HOWEVER THE AUTHORIZATION DOES NOT COVER AN AMOUNT OF 1 300 PIECES WHICH SHALL BE DISTRIBUTED AMONG THE APPLICANTS FOR THE ABOVEMENTIONED LICENCES : // // CCT HEADING NO // DESCRIPTION // // EX 60.04 B IV ( NIMEXE CODES : 60.04-51 , 53 , 81 , 83 ) ( CATEGORY 25 ) // UNDERGARMENTS , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED ; WOMEN ' S , GIRLS ' AND INFANTS ' ( OTHER THAN BABIES ' ) KNITTED OR CROCHETED PYJAMAS AND NIGHT DRESSES , OF COTTON OR SYNTHETIC FIBRES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN IRELAND FOR THE IMPORTATION OF THESE PRODUCTS FROM BRAZIL OR UNTIL 31 DECEMBER 1979 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 3 OCTOBER 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT